                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                 )
                                          )
                    Plaintiff,            )                  4:15CR3091
                                          )
             v.                           )
                                          )
ALLEN E. PEITHMAN JR.,                    )      MEMORANDUM AND ORDER
SHARON A. ELDER,                          )
CORNERSTONE PLAZA, INC.,                  )
AEP PROPERTIES, L.L.C.,                   )
                                          )
                    Defendants.           )
                                          )


       The Court of Appeals affirmed virtually all of the myriad decisions made by
the jury and me in this complex criminal case, save for one relatively minor issue
regarding a portion of the separate money judgment I issued, Filing no. 418. It
remanded to me the question of apportionment of liability as between the defendants
regarding $117,653.57. Filing no. 483 at CM/ECF pp. 18-22, 29. It let stand the joint
and several money judgment of $1,025,288.75. Id. The Supreme Court denied the
petition for certiorari on November 18, 2019. Filing no. 498-2 at CM/ECF p. 1.
Therefore, this matter is now ripe for decision regarding the apportionment issue
remanded to me.

       Today, I conferred with counsel. As before, they were especially civil and
practical and helpful.

       They agreed that the issue on remand should be resolved without a formal
evidentiary hearing but understanding that I would take judicial notice (and I do and
I will) of the court file which, of course, includes all of the records of this court and
especially the specific evidence regarding the money judgment. They also agreed on
a briefing scheduling. They further agreed that I would issue an amended Money
Judgment similar to the previous Money Judgment, Filing no. 418. Finally, they
agreed that it would be unnecessary to amend the separate “Judgments in a Criminal
Case,” Filing no. 435 (Peithman), Filing no. 437 (Elder), Filing no. 439 (Cornerstone)
and Filing no. 440 (AEP).1 With the foregoing in mind, and with my sincere thanks
to counsel,

      IT IS SO ORDERED and on or before the close of business on Wednesday,
December 18, 2019, the government shall submit a brief and the defendants may
submit briefs addressing the question of apportionment of liability as between the
defendants regarding $117,653.57. After that date, the matter will be ripe for decision
and my chambers shall call this matter to my attention on December 19, 2019.

      DATED this 3rd day of December, 2019.

                                        BY THE COURT:


                                        Senior United States District Judge




      1
        The form number for the individual defendants is “AO 245B (Rev. 11/16)”
and the form number for the corporate defendants is “AO 245E (Rev. 12/03).”
                                          2
